Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141813                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 141813
                                                                    COA: 297694
                                                                    Calhoun CC: 2006-001200-FH
  BRIAN MATHEW WOODMAN,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 9, 2010 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2011                      _________________________________________
           0316                                                                Clerk